 1
 2
 3
 4
 5
 6
 7
 8
 9
10                          UNITED STATES DISTRICT COURT
11                        SOUTHERN DISTRICT OF CALIFORNIA
12
13   PHILLIP JACOB KORNGOLD,                            Case No.: 18-cv-2078 W (MDD)
14                                     Plaintiff,
                                                        ORDER:
15   v.                                                 (1) ADOPTING REPORT AND
                                                        RECOMMENDATION [DOC. 21];
16   ANDREW M. SAUL, Commissioner of
                                                        (2) GRANTING PLAINTIFF’S
     Social Security,
17                                                      MOTION FOR SUMMARY
                                     Defendant.         JUDGMENT [DOC. 16];
18
                                                        (3) DENYING DEFENDANT’S
19                                                      CROSS-MOTION FOR SUMMARY
                                                        JUDGMENT [DOC. 19]; AND
20
                                                        (4) REMANDING CASE
21
22         On September 7, 2018, Plaintiff Phillip Korngold filed this lawsuit seeking judicial
23   review of the Social Security Commissioner’s final decision denying his application for
24   Disability Insurance Benefits under Title II of the Social Security Act. (See Compl. [Doc.
25   1].) The matter was referred to the Honorable Mitchell D. Dembin, United States
26   Magistrate Judge, for a report and recommendation under 28 U.S.C. § 636(b)(1)(B). (See
27   Sept. 10, 2018 Order [Doc. 3].) Thereafter, the parties filed cross-motions for summary
28   judgment. (Pl.’s Mot. [Doc. 16]; Def.’s Mot. [Doc. 19].)

                                                    1
                                                                               18-cv-2078 W (MDD)
 1         On August 29, 2019, Judge Dembin issued a Report and Recommendation
 2   (“Report”), recommending the Court remand the case for further proceedings. (Report
 3   [Doc. 21] 8:15–16.) The Report also ordered any objections filed no later than
 4   September 12, 2019, and any reply filed by September 19, 2019. (Id. 8:21–9:6.) To date,
 5   no objection has been filed, nor has there been a request for additional time in which to
 6   file an objection.
 7         A district court’s duties concerning a magistrate judge’s report and
 8   recommendation and a respondent’s objections thereto are set forth in Rule 72(b) of the
 9   Federal Rules of Civil Procedure and 28 U.S.C. § 636(b)(1). When no objections are
10   filed, the district court is not required to review the magistrate judge’s report and
11   recommendation. See United States v. Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003)
12   (holding that 28 U.S.C. § 636(b)(1)(C) “makes it clear that the district judge must review
13   the magistrate judge’s finding and recommendations de novo if objection is made, but not
14   otherwise”) (emphasis in original); Schmidt v. Johnstone, 263 F. Supp. 2d 1219, 1226 (D.
15   Ariz. 2003) (concluding that where no objections were filed, the District Court had no
16   obligation to review the magistrate judge’s report). This rule of law is well-established
17   within both the Ninth Circuit and this district. See Wang v. Masaitis, 416 F.3d 992, 1000
18   n.13 (9th Cir. 2005) (“Of course, de novo review of a R & R is only required when an
19   objection is made to the R & R.”) (emphasis added) (citing Reyna-Tapia, 328 F.3d at
20   1121); Nelson v. Giurbino, 395 F. Supp. 2d 946, 949 (S.D. Cal. 2005) (Lorenz, J.)
21   (adopting Report without review because neither party filed objections despite having the
22   opportunity to do so, and holding that, “accordingly, the Court will adopt the Report and
23   Recommendation in its entirety.”); see also Nichols v. Logan, 355 F. Supp. 2d 1155, 1157
24   (S.D. Cal. 2004) (Benitez, J.).
25         The Court, therefore, accepts Judge Dembin’s recommendation, and ADOPTS the
26   Report [Doc. 21] in its entirety. For the reasons stated in the Report, which is
27   incorporated herein by reference, the Court GRANTS Plaintiff’s motion for summary
28

                                                   2
                                                                                  18-cv-2078 W (MDD)
 1   judgment [Doc. 16], DENIES Defendant’s cross-motion for summary judgment [Doc.
 2   19], and REMANDS the matter for further proceedings.
 3
 4        IT IS SO ORDERED.
 5   Dated: September 13, 2019
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                             3
                                                                       18-cv-2078 W (MDD)
